              Case 2:20-cv-03498-HB Document 4 Filed 08/03/20 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT BANKS,                                  :
    Plaintiff,                                 :
                                               :
         v.                                    :       CIVIL ACTION NO. 20-CV-3498
                                               :
CITY OF PHILADELPHIA, et al.,                  :
     Defendants.                               :


                                         MEMORANDUM

BARTLE III, J.                                                                 AUGUST 3, 2020

         Plaintiff Robert Banks, proceeding pro se, filed this civil action, pursuant to 42 U.S.C. §

1983, against the City of Philadelphia and “Traffic Court” alleging that the suspension of his

commercial driver’s license (“CDL”) due to nonpayment of certain traffic tickets violated his

constitutional rights. (ECF No. 2.) He also filed a Motion for Leave to Proceed In Forma

Pauperis. (ECF No. 1.) For the following reasons, the Court will grant Banks leave to proceed

in forma pauperis and dismiss his Complaint as legally baseless.

I.       FACTUAL ALLEGATIONS1

         Banks alleges that “since 2011” the Traffic Court “has refuse[d] to dispose of” several

traffic tickets that he claims are “invalid[.]” (ECF No. 2 at 3.)2 It appears that Banks’s CDL was

suspended or revoked as a result of nonpayment on these tickets. (Id. at 4.) Banks asserts that he

wants his CDL “reinstated immediately[,]” and that he has lost “blown labor” and been unable to

obtain gainful employment because the Traffic Court has spent the last “10 years trying to


1
  The factual allegations set forth in this Memorandum are taken from Banks’s Complaint and
all attached exhibits and documents attached thereto. (ECF No. 2.)

2
    The Court adopts the pagination assigned to the Complaint by the CM/ECF system.
           Case 2:20-cv-03498-HB Document 4 Filed 08/03/20 Page 2 of 7




enforce payment on [these] invalid tickets[.]” (Id.) He alleges that these attempts by the Traffic

Court to enforce payment constitute the “criminal act” of “extortion[.]” (Id.) Banks asserts that

he “spent 6 years in SCI Fayette . . . [and] upon release” his “debt [was] paid to society in full.”

(Id.) He claims that he then sought to renew his CDL but the Traffic Court “refuse[d] to allow

[him] to seek gainful employment” and also refused him the opportunity to “appeal to a higher

court of law which is unconstitutional and a violation of [his] civil rights[.]” (Id.) Based on

these allegations, Banks claims that his due process rights have been violated. As relief, he

wants his CDL reinstated and $3 million in damages for “pain and suffering[.]” (Id.)

       This is not the first case Banks has brought against the City of Philadelphia3 and the

Traffic Court this year. By Memorandum and Order dated May 4, 2020, the Court previously

dismissed a similar civil action filed by Banks on February 10, 2020 (“the February Action”).

See Banks v. The City of Philadelphia, et al., E.D. Pa. Civ. A. No. 20-787 (ECF Nos. 5, 6.) In

the February Action, Banks alleged that because his tickets resulted from criminal activity, the

Traffic Court lacked jurisdiction to adjudicate those tickets, which he believed should have been

handled in his criminal case. (February Action, ECF No. 5 at 1-2). Banks also claimed that

“since he has served his criminal sentence and/or because the Traffic Court lacked jurisdiction,

the tickets, and presumably any residual consequences of the tickets [including his CDL

suspension or revocation], should be invalidated.” (Id. at 2.) Banks similarly claimed that the

Traffic Court was engaging in the criminal act of extortion and should be investigated by the



3
  Although the Complaint also names the City of Philadelphia in the caption, it is not clear
Banks intended to sue the City of Philadelphia because the only Defendant identified on Banks’s
form Complaint in the designated section for defendants is “Traffic Court”. (ECF No. 2 at 1-2.)
However, in an abundance of caution, the Court construes the Complaint liberally to include the
City of Philadelphia as a Defendant and addresses any potential claims against the City
accordingly.


                                                  2
            Case 2:20-cv-03498-HB Document 4 Filed 08/03/20 Page 3 of 7




United States Attorney’s Office and the Federal Bureau of Investigation. (Id.) Upon review, the

Court ultimately dismissed Banks’s claims with prejudice for lack of subject matter jurisdiction

and as legally frivolous. (Id. at 4-5; ECF No. 6 in the February Action at 1.)

        As the Court previously explained in its May 4, 2020 Memorandum time, Banks has a

history of filing civil actions in this Court

                against the Traffic Court based on the underlying tickets. In 2013, he
                filed two civil actions challenging the same tickets . . . on the basis that
                he had paid his debt to society by serving his criminal sentence. See
                Banks v. Phila. Traffic Ct. of Pa., E.D. Pa. Civ. A. No. 13-1296 (ECF
                No. 5) & Banks v. Phila. Traffic Ct. of Pa., E.D. Pa. Civ. A. No. 13-
                1714 (ECF No. 3). The cases were consolidated and dismissed on the
                basis that the Traffic Court was entitled to Eleventh Amendment
                immunity and that this Court lacked jurisdiction to review state-court
                judgments. See Banks v. Phila. Traffic Ct. of Pa., E.D. Pa. Civ. A. No.
                13-1296 (ECF No. 4) & Banks v. Phila. Traffic Ct. of Pa., E.D. Pa. Civ.
                A. No. 13-1714 (ECF No. 2).
(ECF No. 5 in the February Action at 2-3.) Despite these prior dismissals, Banks brings the

present action alleging substantially the same claims and seeking similar forms of relief.

II.     STANDARD OF REVIEW

        The Court will grant Banks leave to proceed in forma pauperis because it appears that he

is not capable of paying the fees to commence this civil action. Accordingly, Banks’s Complaint

is subject to 28 U.S.C. § 1915(e)(2)(B)(i), which requires the Court to dismiss the Complaint if it

frivolous. A complaint is frivolous if it “lacks an arguable basis either in law or in fact,” Neitzke

v. Williams, 490 U.S. 319, 325 (1989), and is legally baseless if it is “based on an indisputably

meritless legal theory.” Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995).

Moreover, “if the court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.” Fed. R. Civ. P. 12(h)(3). As Banks is proceeding pro se, the Court

construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).



                                                   3
           Case 2:20-cv-03498-HB Document 4 Filed 08/03/20 Page 4 of 7




III.    DISCUSSION

        A. Rooker-Feldman Doctrine

        The Court lacks jurisdiction to invalidate the judgments of the Traffic Court with respect

to Banks’s CDL suspension or revocation to “reinstate” it as Banks’s requests. Pursuant to the

Rooker-Feldman doctrine, “federal district courts lack jurisdiction over suits that are essentially

appeals from state-court judgments.” Great W. Mining & Mineral Co. v. Fox Rothschild LLP,

615 F.3d 159, 165 (3d Cir. 2010). Based on that principle, a federal district court lacks

jurisdiction over “cases brought by state-court losers complaining of injuries caused by state-

court judgments rendered before the district court proceedings commenced and inviting district

court review and rejection of those judgments.” Id. at 166 (quotations omitted). “[T]here are

four requirements that must be met for the Rooker-Feldman doctrine to apply: (1) the federal

plaintiff lost in state court; (2) the plaintiff complains of injuries caused by the state-court

judgments; (3) those judgments were rendered before the federal suit was filed; and (4) the

plaintiff is inviting the district court to review and reject the state judgments.” Id.

        Here, Banks essentially complains that the Traffic Court suspended or revoked his CDL

in violation of his due process rights over a decade ago and he has been trying to challenge that

judgment ever since – long before he initiated this action. Furthermore, Banks asks this Court to

reinstate his CDL – essentially asking the Court to vacate the Traffic Court’s final judgments that

Banks alleges were unconstitutional. As was the case in the February Action, Banks again

invites this Court to review and reject the Traffic Court’s final judgment – the suspension or

revocation of his CDL as a result of unpaid tickets – which was entered long before he filed his

Complaint in this case. Accordingly, the Rooker-Feldman doctrine applies and the Court lacks




                                                   4
           Case 2:20-cv-03498-HB Document 4 Filed 08/03/20 Page 5 of 7




jurisdiction over Banks’s claims.4 See Douris v. New Jersey, 500 F. App’x 98, 99 n.2 (3d Cir.

2012) (per curiam) (agreeing that Rooker-Feldman precluded challenge to traffic tickets because

“[a]t the time [plaintiff] filed his federal complaint, he had already contested his traffic ticket in

municipal courts in New Jersey and lost, and had attempted to appeal the guilty finding in the

Superior Court of New Jersey”); Catalano v. City of Trenton, Civ. A. No. 18-11646, 2019 WL

2315092, at *1 n.1 (D.N.J. May 31, 2019) (“To the extent that any of Plaintiff’s claims can be

construed to challenge the outcome of the parking ticket hearing, these are barred by the Rooker-

Feldman doctrine, which divests federal courts of jurisdiction ‘if the relief requested effectively

would reverse a state court decision or void its ruling.’”) (quoting Taliaferro v. Darby Twp.

Zoning Bd., 458 F.3d 181, 192 (3d Cir. 2006)).

        B. Traffic Court is Entitled to Eleventh Amendment Immunity

        As the Court previously found in the February Action, to the extent, if at all, the Rooker-

Feldman doctrine does not preclude Banks’s claims, any remaining claims against the Traffic

Court are barred by Eleventh Amendment immunity. “To state a claim under § 1983, a plaintiff

must allege the violation of a right secured by the Constitution and laws of the United States, and

must show that the alleged deprivation was committed by a person acting under color of state

law.” West v. Atkins, 487 U.S. 42, 48 (1988). Banks’s claims against the Traffic Court fail

because state courts such as the Traffic Court are entitled to Eleventh Amendment immunity

from suit and are not considered “persons” for purposes of § 1983. See Will v. Mich. Dep’t of

State Police, 491 U.S. 58, 65-66 (1989) (states are entitled to Eleventh Amendment immunity


4
  Based on the facts alleged and given the passage of time, it is reasonable to infer that Banks
challenges a final judgment issued by the Traffic Court and that the Traffic Court proceedings
have long since ended. See Malhan v. Sec’y United States Dep’t of State, 938 F.3d 453, 459-60
(3d Cir. 2019).


                                                   5
            Case 2:20-cv-03498-HB Document 4 Filed 08/03/20 Page 6 of 7




from claims under 42 U.S.C. § 1983 and are not “persons” for purposes of that provision); Benn

v. First Judicial Dist. of Pa., 426 F.3d 233, 235 n.1 & 241 (3d Cir. 2005) (state courts in

Pennsylvania, including the Traffic Court, share in the Commonwealth’s Eleventh Amendment

immunity); see also 42 Pa. Cons. Stat. § 8521(b) (“Nothing contained in this subchapter shall be

construed to waive the immunity of the Commonwealth from suit in Federal courts guaranteed

by the Eleventh Amendment to the Constitution of the United States.”). Accordingly, there is no

legal merit to these claims.

        C. No Basis for a Claim Against the City of Philadelphia

        The Court also previously explained in its May 4, 2020 Memorandum and Order that to

the extent the Rooker-Feldman doctrine does not preclude Banks’s claims against the City of

Philadelphia, those claims are clearly time-barred. That remains true in this action as well.

Pennsylvania’s two-year limitations period applies to Banks’s § 1983 claims. See 42 Pa. Cons.

Stat. § 5524; Wallace v. Kato, 549 U.S. 384, 387 (2007). The limitations period began to run

from the time Banks “knew or should have known of the injury upon which [his] action is

based.” Sameric Corp. of Del., Inc. v. City of Phila., 142 F.3d 582, 599 (3d Cir. 1998). As it is

clear Banks knew of the factual basis for his claims by 2013 given his prior litigation about the

same subject matter, his Complaint in the instant matter, which he filed on July 15, 2020, is time-

barred. In any event, it does not appear that any legal basis exists for a claim against the City

based on the events of which Banks complains, which concern the adjudication of traffic tickets

by a state court.

IV.     CONCLUSION

        For the foregoing reasons, the Court will grant Banks leave to proceed in forma pauperis

and dismiss his Complaint for lack of subject matter jurisdiction. Banks should note that the



                                                  6
           Case 2:20-cv-03498-HB Document 4 Filed 08/03/20 Page 7 of 7




repeated filing of duplicative lawsuits raising claims that the Court has already addressed and

dismissed may result in restrictions on filing privileges in the future. See Abdul-Akbar v.

Watson, 901 F.2d 329, 333 (3d Cir. 1990).




                                                 7
